PARKER, Judge.
We agree with the parties and with the trial judge that by Item Sixth of the will of Asa Phelps his son, James, received only a life estate and that the devise of the remainder after his death “to his children in fee simple” did not invoke the Rule in Shelley’s case. Wright v. Vaden, 266 N.C. 299, 146 S.E. 2d 31; Griffin v. Springer, 244 N.C. 95, 92 S.E. 2d 682; Moore v. Baker, 224 N.C. 133, 29 S.E. 2d 452. Therefore, upon the death of James without having had a child or children, the devise of the remainder lapsed. By virtue of the statute in effect at the date of the testator’s death, being Sec. 2142 of the Code of 1883, unless a contrary intention shall appear by the will, a lapsed devise “shall be included in the residuary devise (if any) contained in such will.” The only question presented by this appeal is whether “the residuary devise” under which the lapsed devise passes in *274this case is Item Eighth or Item Tenth of the will. We agree with the trial court’s conclusion that it passed under Item Eighth.
Upon a superficial examination, there is an apparent inconsistency in the Asa Phelps will in that either Item Eighth or Item Tenth, looked at alone, might adequately serve as a residuary devise. Upon closer inspection, however, and examining the entire will, as we are required to do, the apparent inconsistency disappears. “The intent of the testator is his will, and such intent as gathered from its four corners must be given effect unless it is contrary to some rule of law or is in conflict with public policy.” Kale v. Forrest, 278 N.C. 1, 178 S.E. 2d 622. Further, “[i]t is a cardinal principle in the interpretation of wills that inconsistencies are to be reconciled, if reasonably accomplishable, so as to give effect to each in accordance with the general purpose of the will.” Bank v. Corl, 225 N.C. 96, 33 S.E. 2d 613. Any apparent inconsistency in the Asa Phelps will disappears when Item Tenth is construed as a disposition of the residue of the testator’s personal property and Item Eighth is construed as a disposition of the residue of the testator’s real property. The words employed by the testator in both Items, as well as their position in the will, lend support to this construction. In Item Eighth the testator expressly disposed of “all the lands owned by me at the time of my death (and not otherwise disposed of herein).” As pointed out by Walker, J., in Faison v. Middleton, 171 N.C. 170, 171, 88 S.E. 141, 142, “. . . no particular mode of expression is necessary to constitute a residuary clause. The words ‘rest,’ ‘residue,’ or ‘remainder’ are commonly used in the residuary clause, whose natural position is at the end of the disposing portion of the will; but all that is necessary is an adequate designation of what has not otherwise been disposed of, and the fact that a provision so operating is not called the residuary clause is immaterial.” In Item Eighth Asa Phelps did dispose of all lands “not otherwise disposed of.” This effectively disposed of all lands owned by the testator at the time of his death. In Item Tenth he disposed of “all the residue of my estate (if any) after taking out the devises and legacies herein-before mentioned. ...” Among the devises “hereinbefore mentioned” was the devise in Item Eighth of all lands owned by the testator at the time of his death not otherwise disposed of in the will. Further, Item Tenth directed that any residue passing under that Item should be “equally divided and *275paid over,” words more appropriate for disposition of personal property than for real property.
Respondents contend that in resolving any inconsistency between Items Eighth and Tenth the latter provisions must prevail in accordance with the general rule of construction of wills. To produce this effect, however, the two clauses must be wholly inconsistent and incapable of reconciliation. Andrews v. Graham, 255 N.C. 267, 120 S.E. 2d 734; Bank v. Corl, supra. As above noted, we agree with the trial court’s conclusion that the two Items of the Asa Phelps will involved in this case are capable of reconciliation and in our opinion the trial court’s judgment is in accord with a correct construction of the will. Accordingly, the judgment appealed from is
Affirmed.
Chief Judge Mallard and Judge Vaughn concur.